IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                 Fifth Circuit

                                                                 FILED
                                                               January 14, 2008
                               No. 06-20713
                             Summary Calendar             Charles R. Fulbruge III
                                                                  Clerk




UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

v.

TED LEE WRIGHT,

                                         Defendant-Appellant.




                Appeal from the United States District Court
                     for the Southern District of Texas
                           No. 4:05-CR-464-ALL



Before REAVLEY, SMITH, and BARKSDALE, Circuit Judges.
PER CURIAM:*


     Ted Wright appeals his conviction of unlawful possession of a firearm by
a convicted felon. He argues that the government breached an agreement not


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-20713

to prosecute him in exchange for information he provided in a debriefing.
Wright has not shown that the district court clearly erred in finding there was
no nonprosecution agreement and in denying his motion. Wright presented no
evidence that he and the government entered into a nonprosecution agreement
or that the government issued a formal grant of immunity from prosecution.
Wright’s argument is based solely on his subjective interpretation of the agents’
statements during his debriefing. See United States v. Conaway, 11 F.3d 40, 42
(5th Cir. 1993); see also United States v. Weiss, 599 F.2d 730, 735-36 (5th Cir.
1979).
      Wright contends that the government’s decision to prosecute him and not
his business partner, Evan Lowenstein, constitutes selective prosecution.
Wright has presented no evidence to rebut the presumption of regularity sup-
porting the government’s decision to prosecute him under 18 U.S.C. §§ 922(g)(1)
and 924(a)(2). Wright has not shown that Lowenstein was a similarly situated
person of a different race who could have been prosecuted but was not. See Unit-
ed States v. Armstrong, 517 U.S. 456, 465-66 (1996); United States v. Webster,
162 F.3d 308, 333-34 (5th Cir. 1998). Wright also does not assert that he was
prosecuted based on his race or religion or to prevent his exercise of a particular
constitutional right. See Armstrong, 517 U.S. at 465-66; Webster, 162 F.3d at
333-34.
      The government presented evidence showing that the reason it did not pro-
secute Lowenstein under §§ 922(g)(1) and 924(a)(2) is that Lowenstein’s convic-
tion had been set aside and because the firearms were found in a locked safe in
Lowenstein’s garage to which he could not provide a key or a combination.
Therefore, Wright has not shown discriminatory effect and discriminatory intent
to establish that he was selectively prosecuted. See Armstrong, 517 U.S. at
465-66; Webster, 162 F.3d at 333-34.
      AFFIRMED.



                                        2